IN THE COURT OF APPEALS OF IOWA

                                 No. 15-1771
                            Filed August 17, 2016


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

DELBERT A. BLAKE,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Scott County, Christine Dalton,

District Associate Judge.



      Delbert Blake appeals his conviction for operating while intoxicated.

AFFIRMED.



      Thomas J. O’Flaherty of O’Flaherty Law Firm, Bettendorf, for appellant.

      Thomas J. Miller, Attorney General, and Kelli Huser, Assistant Attorney

General, for appellee.



      Considered by Vogel, P.J., and Doyle and Bower, JJ.
                                        2


DOYLE, Judge.

       Delbert Blake appeals his conviction, following a bench trial, for operating

while intoxicated (OWI), in violation of Iowa Code section 321J.2(2)(a) (2015).

He claims there is insufficient evidence to support his conviction.       Because

substantial evidence supports the conviction, we affirm.

I.     Background Facts and Proceedings

       In the early morning hours of February 21, 2015, Officer Schroeder of the

Davenport Police Department initiated a traffic stop after observing a Chevy

Trailblazer drive through a red light and weave within its lane of traffic. When

Officer Schroeder approached the vehicle, the driver, Delbert Blake, rolled his

window down one inch to speak with Officer Schroeder. While speaking with

Blake, Officer Schroeder observed Blake’s bloodshot, watery eyes and smelled

the odor of an alcoholic beverage emanating from the vehicle, which prompted

the officer to order Blake out of the vehicle. Upon Blake’s exit of the vehicle,

Officer Schroeder noted Blake was unsteady on his feet, “excitable,” and smelled

strongly of an alcoholic beverage, leading Officer Schroeder to believe Blake was

intoxicated.

       Officer Schroeder transported Blake to the Scott County Jail in order to

conduct field-sobriety and breath tests in a safe location.     Blake was highly

agitated and emotional during transport and after arrival at the jail. Although

Blake verbally agreed to submit to sobriety testing, his lack of physical

cooperation rendered the officers unable to perform the tests.       At that point,

Blake was arrested for OWI.
                                             3


           Blake waived his right to a jury trial. At the bench trial, Officer Schroeder

testified that based upon his training and experience and the facts above, he

believed Blake was operating his vehicle while intoxicated. Blake elected not to

testify.     The district court, after viewing video footage of the traffic stop and

finding the testimony of Officer Schroeder credible, found Blake guilty of OWI.

Blake appeals.

II.        Standard of Review

           We review a challenge to the sufficiency of the evidence for correction of

errors at law. See State v. Howse, 875 N.W.2d 684, 688 (Iowa 2016). In so

doing, we consider all record evidence in the light most favorable to the State,

including all reasonable inferences that may be fairly drawn, and uphold the

verdict if it is supported by substantial evidence. See id. If a rational fact finder

could conceivably find a defendant guilty beyond a reasonable doubt, substantial

evidence supports the verdict. See id. Evidence is not substantial if it only raises

suspicion or allows for speculation or conjecture. See id.

III.       Analysis

           The offense of operating a motor vehicle while intoxicated consists of two

essential elements: (1) the operation of a motor vehicle (2) while under the

influence of alcohol. See Iowa Code § 321J.2. Blake does not challenge the

existence of the first element on appeal but claims there is insufficient evidence

to prove he was under the influence of alcohol. Substantial evidence supports

the district court’s finding of guilt.

           A person is “‘under the influence’ when the consumption of alcohol affects

the person’s reasoning or mental ability, impairs a person’s judgment, visibly
                                        4


excites a person’s emotions, or causes a person to lose control of bodily actions.”

State v. Truesdell, 679 N.W.2d 611, 616 (Iowa 2004). Thus, a person’s conduct

and demeanor are important considerations in making this determination. State

v. Price, 692 N.W.2d 1, 3 (Iowa 2005). The court may also consider an officer’s

opinion regarding another person’s sobriety. See State v. Murphy, 451 N.W.2d
154, 155-56 (Iowa 1990).

      The district court considered Officer Schroeder’s testimony regarding

Blake’s appearance, the odor of alcoholic beverage on Blake’s breath, and the

officer’s belief—based on years of experience and training—that Blake was

intoxicated. See id. Additionally, the district court noted Blake’s visibly-excited

behavior and found his emotional and agitated interactions with Officer

Schroeder evidenced his lack of normal reasoning and mental ability.          See

Truesdell, 679 N.W.2d at 616. Blake’s excitable behavior, viewed in conjunction

with the odor of alcoholic beverage on his breath and his watery, bloodshot eyes,

constitutes substantial evidence supporting the district court’s finding Blake was

“under the influence” at the time he operated a motor vehicle. His conviction for

OWI is accordingly affirmed.

      AFFIRMED.